Citation Nr: 0116489	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a chip fracture of the left lateral 
malleolus.

2.  Entitlement to service connection for a skin rash of the 
feet.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active duty from March 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In August 1999, the veteran requested a hearing at the RO 
before a member of the Board.  Although he failed to appear 
for a hearing at the RO before a hearing officer in November 
1999, the veteran was never scheduled for a hearing before 
the Board.  The Board contacted the veteran by letter in 
March 2001, and asked him to indicate whether or not he 
continued to desire a hearing before the Board.  He was 
afforded 30 days in which to respond, and notified that if he 
did not respond in that time, the Board would assume he did 
not want a hearing, and would proceed with a review of his 
appeal.  The veteran did not respond to this letter. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record indicates that the veteran was afforded a VA 
examination of his left ankle disability in June 1999.  This 
examination did not discuss the effects of pain, 
fatigability, incoordination, or weakness of the left ankle 
disability.  The Board notes that these factors must be 
considered in the evaluation of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 321 (1995).  Therefore, the Board believes that 
the veteran should be scheduled for an additional examination 
of his left ankle disability so that these factors may be 
addressed by the examiner. 

A review of the service medical records shows that the 
veteran was treated in June 1989 for Athlete's Feet.  The 
June 1999 VA examinations of the feet and skin include 
diagnoses of tinea pedis.  However, there is no indication 
that the claims folder was reviewed by either examiner, and 
neither examiner offered an opinion as to the possibility of 
a relationship between the skin rash treated in service, and 
the veteran's current tinea pedis.  Therefore, the Board 
finds that an additional examination should be scheduled in 
order to obtain such an opinion.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
ankle disability and tinea pedis since 
discharge from active service.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected left ankle disability.  All 
indicated tests and studies should be 
conducted.  The range of motion of the 
left ankle should be noted in degrees.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected left ankle 
disability.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected left ankle disability, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected left 
ankle disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected left ankle disability.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  

3.  The veteran should be afforded a VA 
examination of the skin to determine the 
nature and etiology of his skin rash of 
the feet.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the report of the 
examination should note whether or not 
the claims folder has been reviewed.  
After the completion of the examination 
and review of the evidence contained in 
the claims folder, the examiner should 
express the following opinion(s): 1) Does 
the veteran currently have a chronic skin 
rash of the feet?  2) If the veteran is 
determined to have a chronic skin rash of 
the feet, is it as likely as not that the 
veteran's current skin rash is the same 
as or etiologically related to the 
Athlete's Feet for which he was treated 
during active service?  The reasons and 
bases for these opinions should be 
contained in a typewritten report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


